Exhibit 10.63
 
[logo1.jpg]
 
CONFIDENTIAL


June 27, 2011




Paul Mieyal
Acting Chief Executive Officer
Nephros, Inc.
41 Grand Avenue
River Edge, NJ  07661


Dear Paul:


We are pleased to propose the arrangements under which DHR International will
conduct a search to recruit a Chief Executive Officer who will report to James
Scibetta, Chairman of the Board of Directors.


We are guided by your desire to have this individual located as quickly as
possible.  Work on the assignment will begin immediately upon our receipt of a
signed copy of this agreement.


 
Professional Retainer and Fees


Consistent with the standards of the retained executive search profession, our
professional fees are non-contingent and non-refundable and are equal to
one-third of the first year estimated total cash compensation; however, we will
conduct this assignment at a fixed fee of $100,000 plus an additional fee of
$25,000 being payable in equity.  Our fee is payable in three equal
installments.  When we are retained, an invoice for the first installment will
be payable upon receipt as a non-refundable initial retainer.  Invoices for the
second and third installments would normally then be sent in thirty and sixty
days and be payable upon receipt.  However, we agree that for this search that
the second retainer would not be billed and due until Nephros initiates the
first round of candidate interviews and that the third and final retainer would
be billable upon the candidate’s acceptance of an offer from Nephros.  Also
consistent with executive search practices, DHR International is reimbursed for
search-related indirect out-of-pocket expenses which include allocated support
expenses such as administrative, communications (voice and data), reproduction
and report production, database management, and computer services, which
historically have represented twelve percent of the applicable retainer.  These
expenses are pro-rated and billed with the three retainers.  Any direct,
out-of-pocket expenses such as candidate and consultant travel, lodging and
video-conferencing will be billed on a monthly basis as incurred.


Additionally, if any candidate presented by DHR is employed by Nephros, Inc. or
any affiliate for a position other than that called for by this assignment, you
agree to pay DHR an amount equal to thirty three percent of each additional
hire’s projected first year total cash compensation.
 
 
DHR International   |  Asia  |   Europe  |  North America  |  South
America  |  www.dhrinternational.com
 
 

--------------------------------------------------------------------------------

 
[logo2.jpg]


 
Duration/Scope
 
It is planned that this search assignment can be completed by the end of the
traditional three-month retainer period.  Should this not occur, we will
continue the search without charge for a period not to exceed six months.
 
Cancellation
 
DHR International recognizes that a client’s recruiting needs may change over
time.  If you cancel the search by written confirmation within sixty days, we
will forward a final statement for our professional services prorated through
the date of cancellation, and for expenses related to the search.


Except as provided above, in no event shall you pay DHR less than the first
retainer plus direct and indirect expenses.  It is further understood that our
search will include the evaluation of any candidates who may have been or may be
identified by you or others, or may be already employed by you, and that any and
all such individuals shall be deemed candidates presented by us for purposes of
this letter.


If the search is cancelled by either party, your obligations under this
agreement, including but not limited to those described in “Professional
Retainer and Fees” above, will survive.
 
Two-Year Guarantee

If the employment of a DHR placed executive is terminated (voluntarily or
involuntarily) within two years from the hiring date with Nephros, Inc., we
will, at your option, refill that position for no additional fee.


Confidentiality
 
DHR International will maintain the confidentiality of all proprietary and
confidential information supplied by you, it being understood that proprietary
and confidential information does not include, and this obligation will not
apply to, any information (i) in the public domain, (ii) which is or comes into
DHR’s possession without an obligation of confidentiality, or (iii) which is
required by law or Nasdaq/securities exchange requirements to be disclosed.


General
 
This agreement constitutes the entire agreement between the parties with respect
to the subject matter and supersedes any previous oral or written arrangements
or understanding.  Equal Employment Opportunity is a federal law, and in
providing services under this agreement, DHR International will adhere to all
prohibitions on discrimination on the basis of race, color, religion, national
origin, disability or handicap, sex, age, marital status, sexual orientation, or
military veteran’s status.
 
 
DHR International   |  Asia  |   Europe  |  North America  |  South
America  |  www.dhrinternational.com
 
 

--------------------------------------------------------------------------------

 
[logo2.jpg]

 
It is DHR International’s standard policy to commence work on any search
assignment only after written confirmation of the Agreement has been received by
DHR.  If you are in agreement with the terms and conditions as stated above,
please sign and return a copy of this letter to me as our formal authorization
to proceed.


We look forward to the opportunity of working with you and sincerely hope that
you select DHR International to conduct this important assignment.


Best regards,


DHR International, Inc.






Donald Kilinski
Managing Director


DK/lk




Accepted:


/s/ Paul  Mieyal
Paul Mieyal
Acting Chief Executive Officer
Nephros, Inc.


7/25/11
Date
 
 
DHR International   |  Asia  |   Europe  |  North America  |  South
America  |  www.dhrinternational.com
 
 

--------------------------------------------------------------------------------

 